Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-5 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for three-dimensionally (3D) modeling clothing considering background factors by: (1) determining an observation direction from which the clothing is to be observed according to a user input in a space that is a background of a clothing display; (2) determining a display shape of the clothing according to the observation direction; (3) determining a display shape of the space according to the observation direction; (4) extracting a fusion part of an overlapping display shape of the clothing on the display shape of the space, wherein the fusion part requires a fusion of the display shape of the space and the display shape of the clothing, and determining a shape of the extracted fusion part; (5) determining a color of the fusion part on a basis of a light irradiation direction of light and pattern data of the clothing; and (6) overlapping and displaying the display shape of the clothing on the display shape of the space.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Thu 8:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613